     Case 2:21-cv-00297-JCM-EJY Document 18 Filed 03/31/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for Securitized Asset
 7   Backed Receivables LLC Trust 2007-BR3, Mortgage Pass-Through Certificates, Series 2007-
     BR3
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:21-cv-00297-JCM-EJY
11   COMPANY, as Trustee for SECURITIZED
12   ASSET BACKED RECEIVABLES LLC
     TRUST 2007-BR3, MORTGAGE PASS-                    STIPULATION AND ORDER TO
13   THROUGH CERTIFICATES, SERIES 2007-                EXTEND TIME PERIOD TO RESPOND
     BR3,                                              TO MOTIONS TO DISMISS [ECF Nos.
14
                                                       9-11]
15                        Plaintiff,
            vs.                                        [First Request]
16
     FIDELITY NATIONAL TITLE GROUP,
17   INC.; FIDELITY NATIONAL TITLE
18   INSURANCE COMPANY; LAWYERS
     TITLE OF NEVADA, INC.; DOE
19   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
20
                         Defendants.
21
22
23          Plaintiff, Deutsche Bank National Trust Company, as Trustee for Securitized Asset
24   Backed Receivables LLC Trust 2007-BR3, Mortgage Pass-Through Certificates, Series 2007-
25   BR3 (“Deutsche Bank Trustee”) and Specially-Appearing Defendant Fidelity National Title
26   Group (“FNTG”), Defendant Fidelity National Title Insurance Company (“FNTIC”) and
27   Lawyers Title of Nevada, Inc. (“Lawyers Title”) (collectively the “Defendants”), by and
28   through their counsel of record, hereby stipulate and agree as follows:




                                                Page 1 of 2
     Case 2:21-cv-00297-JCM-EJY Document 18 Filed 03/31/21 Page 2 of 2




 1      1. On February 22, 2021, Deutsche Bank Trustee filed its Complaint in Eighth Judicial
 2         District Court, Case No. A-21-829841-C [ECF No. 1-1];
 3      2. On February 22, 2021, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 4      3. On March 18, 2021, Defendants filed their Motions to Dismiss [ECF Nos. 9-11];
 5      4. Deutsche Bank Trustee’s deadline to respond to Defendants’ Motions to Dismiss is
 6         currently April 1, 2021;
 7      5. Deutsche Bank Trustee’s counsel is requesting an extension until Monday, May 3, 2021,
 8         to file its response to the pending Motions to Dismiss;
 9      6. This extension is requested to allow counsel for Deutsche Bank Trustee additional time
10         to review and respond to the points and authorities cited to in the pending Motions;
11      7. Counsel for Defendants does not oppose the requested extension;
12      8. This is the first request for an extension which is made in good faith and not for
13         purposes of delay.
14         IT IS SO STIPULATED.
15    DATED this 30th day of March, 2021.             DATED this 30th day of March, 2021.
16    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
17
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
18    Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                            Nevada Bar No. 12277
19    7785 W. Sahara Ave., Suite 200                  16501 Ventura Boulevard, Suite 400
20    Las Vegas, NV 89117                             Encino, California 91436
      Attorneys for Plaintiff, Deutsche Bank          Attorney for Defendants, Fidelity National
21    National Trust Company, as Trustee for          Title Group, Fidelity National Title
      Securitized Asset Backed Receivables LLC        Insurance Company and Lawyers Title of
22    Trust 2007-BR3, Mortgage Pass-Through           Nevada, Inc.
23    Certificates, Series 2007-BR3

24   IT IS SO ORDERED.
25
           Dated this _____
                  March  31,day of ____________, 2021.
                             2021.
26
                                                 ________________________________________
27                                               UNITED STATES DISTRICT COURT JUDGE
28




                                               Page 2 of 2
